EXHIBIT 99.1 AMERICAN PATRIOT FINANCIAL GROUP ANNOUNCES RESIGNATION OF JERRY A. SIMMERLY AND APPOINTMENTS OF MICHAEL BURNS AS PRESIDENT AND DR. WILLIAM J. SMEAD AS INTERIM CHIEF EXECUTIVE OFFICER March 9, 2009 American Patriot Financial Group, Inc. (the “Company”), the holding company for American Patriot Bank (the “Bank”) today announced the resignation of Jerry A. Simmerly as President, Chief Executive Officer and a member of the boards of directors of the Company and the Bank.Dr. William J. Smead, Chairman of the Company said, “We are grateful to Mr. Simmerly for his contributions to our organization and wish him well in his future endeavors.” The Company also announced the appointment of Michael Burns, currently a member of the Company’s and the Bank’s boards of directors, as President of the Company and the Bank.The Company’s and the Bank’s boards of directors also appointed Dr. William J.
